Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-12-2005

Harris-Thomas v. Christina Sch Dist
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1184




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Harris-Thomas v. Christina Sch Dist" (2005). 2005 Decisions. Paper 874.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/874


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                             NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT

                                 NO. 04-1184
                              ________________

                       LORRAINE G. HARRIS-THOMAS,
                                       Appellant


                                        v.

                        CHRISTINA SCHOOL DISTRICT

                  ____________________________________

                On Appeal From the United States District Court
                          For the District of Delaware
                          (D.C. Civ. No. 02-cv-00253)
                   District Judge: Honorable Kent A. Jordan

                  _____________________________________


                   Submitted Under Third Circuit LAR 34.1(a)
                                 July 1, 2005

       Before: RENDELL, AMBRO AND FUENTES, CIRCUIT JUDGES

                             (Filed: July 12, 2005 )


                          _______________________

                                 OPINION
                          _______________________

PER CURIAM

    Lorraine G. Harris-Thomas filed a counseled complaint and amended complaint to
sue Christina School District on behalf of herself and her minor son, Isaac Harris, for civil

rights violations arising from the manner in which Christiana School District employees

treated her son after he was in a fight with another middle school student. She claimed

that Christiana School District violated Title VI of the Civil Rights Act of 1964 and the

Fourteenth Amendment, and intentionally inflicted emotional distress.1 Shortly after the

amended complaint was filed, her attorney moved to withdrawal from the case, and his

motion was granted. Since then, Harris-Thomas has represented herself and her son in

their civil action. Christiana School District moved for summary judgment in its favor.

The District Court considered whether Isaac had been illegally discriminated against,

whether Isaac Harris had been deprived of his due process rights, and whether Isaac had

suffered intentionally-inflicted emotional distress, and granted Christina School District’s

motion. Harris-Thomas then moved for reconsideration, which was denied. Harris-

Thomas appeals. For the reasons set forth below, we will vacate in part and affirm in

part.

        We will vacate the District Court’s order entering judgment against Isaac Harris

because his mother represented him as a pro se litigant. Harris-Thomas was not entitled

to represent her son in place of an attorney in federal litigation. See Osei-Afriyie v. Med.


        1
        On appeal, Harris-Thomas, on her son’s behalf, also presses a Fourth Amendment
claim of unlawful search and seizure and a Fifth Amendment self-incrimination claim
because her son was taken to a school conference room and asked by the school principal
to write down his version of the fight. Allegations of unreasonable search and seizure or
compelled self-incrimination did not appear in Harris-Thomas’ complaint or amended
complaint and were mentioned only in passing in her response to Christiana School
District’s motion for summary judgment.
Coll. of Pa., 937 F.2d 876, 882-83 (3d Cir. 1991). On remand, Harris-Thomas may

decide to secure counsel for her son and continue to pursue his claims, or she may decide

not to proceed, at which point Isaac Harris’ claims can be dismissed without prejudice, to

accrue for statute of limitations purposes when he turns eighteen years old, or sooner, if

he becomes an emancipated minor. See id. Because Isaac Harris appears to be

approaching the age of majority, the District Court may wish to consider whether it would

be appropriate to stay his case until he can make a decision about whether he would like

to proceed on his own behalf, with or without the assistance of counsel.

       Harris-Thomas, of course, was permitted to represent her own interests in federal

court. See 28 U.S.C. § 1654 (2005). See also Osei-Afriyie, 937 F.2d at 882 (citing

Cheung v. Youth Orchestra Found. of Buffalo, Inc., 906 F.2d 59 (2d Cir. 1990)).

Christina School District moved for summary judgment on her claims, arguing that any

actions taken toward Isaac Harris did not harm her or intend to cause her harm. The

District Court did not clearly delineate which claims were brought by Harris-Thomas in

her own right before granting Christina School District’s motion. Nonetheless, to the

extent that the District Court’s order entered judgment against Harris-Thomas, it is

affirmed. She failed to state a claim on her own behalf in most counts of the amended

complaint. To the extent that she did state a claim, she could not prevail in the face of

Christina School District’s motion for summary judgment. For example, in her response

to the motion for summary judgment, Harris-Thomas presented no evidence that could

establish that Christina School District intentionally inflicted emotional distress on her.
       For the reasons stated above, the District Court’s order will be vacated to the

extent it entered judgment against Isaac Harris, and affirmed to the extent it granted

judgment against Harris-Thomas. This matter is remanded to the District Court for

further proceedings consistent with this opinion.